PER CURIAM:
Paul Roberson, a federal prisoner, appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (2000) petition and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Roberson v. O’Brien, No. 7:06-cv-00414-sgw (W.D.Va. Jan. 31, 2007; filed Feb. 5, 2007, entered Feb. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.